  Case: 1:21-cv-00611-DAP Doc #: 5 Filed: 06/11/21 1 of 8. PageID #: 42




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CHRISTOPHER LENHART,                         )       CASE NO. 1:21 CV 611
                                             )
               Plaintiff,                    )       JUDGE DAN AARON POLSTER
                                             )
        vs.                                  )
                                             )       MEMORANDUM OF OPINION
NATHAN SAVETSKI, et al.,                     )       AND ORDER
                                             )
               Defendants.                   )


       Pro se Plaintiff Christopher Lenhart filed this action against Parma Police Sergeant

Nathan Savetski, General Motors Corporation, OnStar Services, the United States Marshal

Service, the Ohio Adult Parole Authority (“OAPA”), the Parma Police Department, OAPA

Parole Officer Kimberly Cummings, and Parma Police Officer Jason Campana. In the

Complaint (Doc. # 1), Plaintiff alleges he alluded police who attempted to execute a traffic stop.

Law enforcement officers used OnStar technology without a warrant to track him down and

arrest him. He does not specify the legal claims he is intending to bring in this action; however,

his reference to a warrantless search suggests he may be attempting to assert claims under the

Fourth Amendment. He seeks monetary damages, release of the OnStar audio recordings, an

order prohibiting Parma police from using OnStar to find people, and an order prohibiting the

OAPA from talking to United States District Judge Benita Y. Pearson.
  Case: 1:21-cv-00611-DAP Doc #: 5 Filed: 06/11/21 2 of 8. PageID #: 43




                                       I. BACKGROUND

       The events described in the Complaint are disjointed and difficult to follow. For the sole

purpose of allowing the Court to comprehend Plaintiff’s narrative, the Court refers to the

opinion of Judge Pearson on Plaintiff’s Motion to Suppress filed in the criminal action that

arose from the incidents described in this case. See United States v. Lenhart, Case No. 1:19 cr

673 (N.D. Ohio Order filed Dec. 22, 2020)(Doc. #54).

       Plaintiff indicates that on May 19, 2019, Parma Police Officer Campana tried to initiate

a traffic stop of a vehicle Plaintiff was driving. He, however, did not stop and instead led police

on a high speed car chase with his girlfriend’s minor child in the car. At the time of the

attempted traffic stop, Plaintiff had an active parole violator warrant for his arrest because he

had removed his electronic monitoring device, leaving his whereabouts unknown to the OAPA.

After he eluded police on May 19, 2019, the Parma Municipal Court added a warrant for his

arrest for failure to comply with the signal of a police officer and child endangerment.

       On May 24, 2019, the United States Marshal’s Service (USMS) Northern Ohio Violent

Fugitive Task Force (NOVFTF), was asked to apprehend Plaintiff. Savetski is a sergeant in the

Parma Police Department who was assigned to the NOVFTF. Parma Police had reason to

believe Plaintiff was driving his girlfriend’s Chevrolet Tahoe as the Parma Police Department

had received three 911 calls indicating Plaintiff had taken the car without permission.

       The NOVFTF mobilized to apprehend Plaintiff of May 30, 2019. They began by

contacting individuals who may have known Plaintiff’s location. In the course of those

discussions, Savetski learned information that made him believe Plaintiff may be holding

Plaintiff’s girlfriend against her will. Without taking time to obtain a warrant, Savetski

                                                -2-
  Case: 1:21-cv-00611-DAP Doc #: 5 Filed: 06/11/21 3 of 8. PageID #: 44




confirmed that the Tahoe belonged to Plaintiff’s girlfriend and instructed Parma Police Dispatch

to contact OnStar and obtain the location of the vehicle. Dispatch also asked OnStar to disable

the car once it was located. OnStar reported the location of the vehicle and Officers surrounded

the house where the Tahoe was found. Eventually Plaintiff surrendered to law enforcement.

The officers searched the premises and found a firearm and ammunition. Plaintiff was charged

in federal court with possession of a firearm under disability. Those charges are still pending

before Judge Pearson. He was also prosecuted in state court on the outstanding warrants.

        Plaintiff filed a Motion to Suppress in his federal criminal case arguing that he was

tracked electronically through OnStar without a warrant. He claimed the search was illegal and

the firearm and ammunition were fruit of the poisonous tree. Although Judge Pearson

expressed concern over the warrantless search, she determined that he was subject to electronic

monitoring of his location as a condition of his post release control and therefore he did not

have a reasonable expectation of privacy in his location. See United States v. Lenhart, No. 1:19

cr 673 (N.D. Ohio Order filed Dec. 22, 2020)(Doc. #54).

       Plaintiff does not clearly state the claims he intends to assert in this action. He contends

Savetski filed a report but concealed that he had used OnStar to intercept his location and his

communications. He indicates Savetski participated in getting the vehicle’s location through

OnStar without a warrant. The Court liberally construes this claim as arising under the Fourth

Amendment. He also claims that OnStar did not preserve audio recordings of his conversations

or any indications that the information was being provided to law enforcement. He alleges that

neither OnStar nor General Motors Corporation disclosed that OnStar could be used by law

enforcement. He does not indicate the claim or claims he wishes to asserted against OnStar or

                                                -3-
   Case: 1:21-cv-00611-DAP Doc #: 5 Filed: 06/11/21 4 of 8. PageID #: 45




General Motors Corporation. He states Cummings detained him as a post release control

violator and had ex parte communications with Judge Pearson regarding his criminal case. He

alleges Campana attempted to initiate a traffic stop. He against does not indicate which of his

rights he believe were violated by the actions of these Defendants.

                                 II. STANDARD OF REVIEW

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a claim upon

which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or fact

when it is premised on an indisputably meritless legal theory or when the factual contentions are

clearly baseless. Neitzke, 490 U.S. at 327.

       A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A

pleading must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in

the pleading must be sufficient to raise the right to relief above the speculative level on the

assumption that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555.

The Plaintiff is not required to include detailed factual allegations, but must provide more than

“an unadorned, the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

pleading that offers legal conclusions or a simple recitation of the elements of a cause of action

                                                 -4-
  Case: 1:21-cv-00611-DAP Doc #: 5 Filed: 06/11/21 5 of 8. PageID #: 46




will not meet this pleading standard. Id. In reviewing a Complaint, the Court must construe the

pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151

F.3d 559, 561 (6th Cir.1998).

                                        III. ANALYSIS

       As an initial matter, this appears to be a civil rights action as the Court can find no other

possible claims on the face of the Complaint. Civil rights claims asserted against state and local

government actors would arise, if at all, under 42 U.S.C. § 1983. The claims asserted against

the federal government Defendants would arise, if at all, in a Bivens1 action. General Motors

Corporation and OnStar Services are private organizations, not federal or state government

agencies. Plaintiff does not allege sufficient information to suggest that they could be

considered to be state or federal actors for purposes of a civil rights action. Claims cannot be

asserted against them under § 1983 or Bivens. They are dismissed from this action.

       The OAPA is a state agency. The Eleventh Amendment is an absolute bar to the

imposition of liability upon States and State agencies. Latham v. Office of Atty. Gen. of State of

Ohio, 395 F.3d 261, 270 (6th Cir. 2005); Bouquett v. Clemmer, 626 F. Supp. 46, 48 (S.D. Ohio

1985). A State may not be sued in federal court unless it has consented to such a suit or its

Eleventh Amendment immunity has been properly abrogated by Congress. Neither of these

situations applies here. The OAPA is absolutely immune from suits for damages.

        In addition, the Parma Police Department is not sui juris, meaning that it is not a legal

entity created under Ohio law that is capable of suing or being sued. See Carmichael v. City of



   1
       Bivens v. Six Unknown Agents, 403 U.S. 388 (1971).

                                                -5-
   Case: 1:21-cv-00611-DAP Doc #: 5 Filed: 06/11/21 6 of 8. PageID #: 47




Cleveland, 571 F. App’x 426, 435 (6th Cir. 2014)(finding that “under Ohio law, a county

sheriff’s office is not a legal entity that is capable of being sued”). It is merely a subunit of the

City of Parma.

        Even if the Court construes this claim as asserted against the City of Parma, Plaintiff

fails to state a claim upon which relief may be granted. As a rule, local governments may not be

sued under 42 U.S.C. § 1983 for an injury inflicted solely by employees or agents under a

respondeat superior theory of liability. See Monell v. Department of Soc. Servs., 436 U.S. 658,

691(1978). “Instead, it is when execution of a government’s policy or custom, whether made by

its lawmakers or by those whose edicts or acts may fairly be said to represent official policy,

inflicts the injury that the government as an entity is responsible under § 1983.” Id. at 694. A

municipality can therefore be held liable when it unconstitutionally “implements or executes a

policy statement, ordinance, regulation, or decision officially adopted by that body’s officers.”

Id. at 690; DePiero v. City of Macedonia, 180 F.3d 770, 786 (6th Cir. 1999). The Complaint

contains no suggestion of a custom or policy of the City of Parma which may have resulted in

the deprivation of Plaintiff’s constitutional rights.

        The United States Marshal Service is a federal government agency. Claims under 42

U.S.C. § 1983 apply only to state and local government actors. It does not provide a cause of

action against federal government officials or entities. Bivens provides a limited cause of action

against individual federal government officers acting under color of federal law alleged to have

acted unconstitutionally. Correctional Services Corporation v. Malesko, 534 U.S. 61, 70 (2001).

Bivens’s purpose is to deter individual federal officers, not agencies, from committing certain

constitutional violations. A Bivens action therefore cannot be brought against an entity such as

                                                  -6-
  Case: 1:21-cv-00611-DAP Doc #: 5 Filed: 06/11/21 7 of 8. PageID #: 48




the United States Government or the United States Marshal Service. Id.

        Plaintiff does not assert a discernable claim against either Officer Campana or Parole

Officer Cummings. He alleges Officer Campana attempted to execute a traffic stop of the

vehicle Plaintiff was driving but Plaintiff did not comply and instead led police on a high speed

chase. He alleges Cummings charged him with being a post release control violator, and

communicated with Judge Pearson. He does not indicate which rights he believes the

Defendants violated. To meet basic notice pleading requirements, the Complaint must give the

Defendants fair notice of what the Plaintiff’s claims are and the grounds upon which they rest.

Bassett v. National Collegiate Athletic Ass’n, 528 F.3d 426, 437 (6th Cir. 2008). Plaintiff does

not adequately identify the legal claim or claims he intends to pursue against these Defendants.

       Finally, Plaintiff appears to be asserting that Savetski violated his Fourth Amendment

rights by failing to obtain a warrant before asking OnStar to track the location of his girlfriend’s

vehicle. This claim, however, has already been litigated by Judge Pearson in his criminal case.

Under the doctrine of collateral estoppel, once an issue is actually and necessarily determined

by a court of competent jurisdiction, that determination is conclusive in subsequent suits based

on a different cause of action involving any party to the prior litigation. See Montana v. United

States, 440 U.S. 147, 153-54 (1979). Plaintiff raised his Fourth Amendment claim in his

Motion to Suppress. Judge Pearson ruled on that claim and held that he did not have a

reasonable expectation of privacy in his location given that he agreed to electronic location

monitoring as a condition of his release. He cannot relitigate that issue in this case for damages.



                                      IV. CONCLUSION

                                                -7-
  Case: 1:21-cv-00611-DAP Doc #: 5 Filed: 06/11/21 8 of 8. PageID #: 49




       Accordingly, this action is DISMISSED pursuant to 28 U.S.C. § 1915(e). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith.2

       IT IS SO ORDERED.


                                                /s/Dan Aaron Polster 6/11/21
                                               DAN AARON POLSTER
                                               UNITED STATES DISTRICT JUDGE




   2
       28 U.S.C. § 1915(a)(3) provides:

               An appeal may not be taken in forma pauperis if the trial court certifies that it is not
               taken in good faith.

                                                 -8-
